Citation Nr: 1041075	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with 
visual impairment.

2.  Entitlement to service connection for genital boils, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from June 1980 to 
September 1980 and on active duty from May 1992 to January 1995 
with additional Air Force Reserves service.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in January 2006.  Although the 
Veteran initiated an appeal with respect to other issues, she 
limited her substantive appeal to the issues identified on the 
title page.  The Board has limited its consideration accordingly.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claims.  

The Board initially notes that service treatment records from the 
Veteran's period of active duty for training have not been 
associated with the claims file.  It is unclear whether such 
records have been requested.  Thus, the RO/AMC should try to 
retrieve such records from official sources.

The Veteran contends that her diabetes mellitus, which the 
Veteran reported during her January 2006 VA examination was 
diagnosed during 2005, is related to active service.  The Veteran 
contends that her diabetes is related to service in that she 
complained of obesity, frequent urination, weight loss/gain, skin 
problems, genital boils, single episodes of hypertension, and 
foot trouble during active service.  She further indicates that 
all of the indicated symptomatology complained of was cited in 
her Report of Medical History recorded at the time of her 
separation physical during November 1994.  In the alternative, 
the Veteran also claims that her diabetes is secondary to her 
service-connected major depression/bipolar disorder; is secondary 
to the medication taken for her service-connected major 
depression/bipolar disorder; or is secondary to the medication 
taken for her service-connected asthma.  The Veteran should be 
afforded a VA examination to determine if her current diabetes 
mellitus is related to service or any service-connected 
disability.

The Board additionally notes that the Veteran claims that she has 
boils on her genitals which are related to active service.  The 
Board notes that she was treated at the Charleston VA Medical 
Center (VAMC) during August 2005 for an intensely itchy rash on 
her hands and genitals.  The assessment was dermatitis and 
nodularis prurigo.  The Board notes that the Veteran was 
diagnosed with a dyshydrotic rash in-service during August 1993.  
The Veteran was also treated for a rash during March 1993.  The 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any genital boils present during the 
period of this claim.

The Veteran contends that her hypertension and vision loss are 
secondary to her diabetes.  Therefore, the Board will defer its 
decision on these claims pending AMC/RO development and 
adjudication as indicated herein.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are 'inextricably intertwined' 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered).  The Board additionally acknowledges that 
the Veteran contends that her hypertension is directly related to 
active service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009).  During the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  

In the present appeal, the Veteran has not been provided with 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Thus, corrective notice can be provided 
on remand.

With regard to the Veteran's claims for service connection on a 
secondary basis, although the Veteran was provided with notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in 
October 2005, that notice did not advise the Veteran of the 
elements of service connection on a secondary basis.  Thus, the 
Veteran must be so notified on remand.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Send the Veteran and her representative a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
and evidence needed to establish a disability 
rating and an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman.

Send the Veteran a corrective VCAA notification 
letter which provides the required notice in 
response to her claims for service connection on 
a secondary basis.  

2.  Undertake all indicated development to 
obtain all available service treatment 
records not already of record.

3.  Obtain and associate with the claims file 
any outstanding, pertinent records, including 
any ongoing medical records from the 
Charleston VA Outpatient Clinic.

4.  Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the etiology of the 
Veteran's diabetes mellitus and genital 
boils.  The claims folder must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the claims folder review and the 
examination results, the examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
Veteran's diabetes mellitus is etiologically 
related to her  active service or was caused 
or worsened by a service-connected disability 
or medication taken for a service-connected 
disability to include being secondary to her 
service-connected major depression/bipolar 
disorder;  secondary to the medication taken 
for her service-connected major 
depression/bipolar disorder; or secondary to 
the medication taken for her service-
connected asthma.

The examiner should also provide an opinion 
as to whether there is a 50 percent or better 
probability that any genital boils present 
during the period of this claim are 
etiologically related to the Veteran's active 
service.

In addition, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that any genital boils 
present during the period of this claim are 
etiologically related to the Veteran's 
diabetes mellitus.

The rationale for all opinions expressed must 
also be provided.

5.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until she is otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

